Mr. Justice Gary
dissenting. Being unable to concur in the opinion of Mr. Justice Pope, I will state briefly the grounds of my dissent. In order to understand what issues are raised by the pleadings, we will set out both the complaint and the answer.
The complaint is as follows: i. The first paragraph of the complaint alleges the corporate existence of the defendant. *185“2. That it was the duty of the defendant to furnish and keep in safe and proper repair the approaches to its buildings, so as to allow its employees and other persons readily, easily and safely to enter and leave its said buildings; but that disregarding its duty in this respect, it knowingly, carelessly and negligently allowed a plank, which had been arranged by the defendant, or which it had allowed to be arranged (and in which arrangement it hadforalongtimeacquiesced), for the purpose of allowing its employees to- ascend to a gangway leading into its buildings, and which the employees of the defendant, with its knowledge, acquiescence and consent, used for the purpose of readily, easily entering and leaving its said buildings, to become loose, and to remain so for a long time, so that while in such condition it was dangerous for any one to use it in-ascending or descending from said gangway. That on or about the second day of September, 1896, the plaintiff, being then an employee of the defendant, and being ignorant of the fact that the said plank had been allowed to become loose, and relying on the defendant’s performing its duty towards its employees, undertook to ascend to the said gangway, by means of said plank, as he had often done before, when suddenly and without warning, the said plank, while the plaintiff was ascending to said gangway for the purpose of attending to his duties, fell, and the plaintiff was thrown violently to the ground.” * * *
The answer is as follows: I. The first paragraph admits the corporate existence of the defendant. “II. It admits that one of the approaches to the Victor building was a gangway referred to in the complaint, but alleges that this gangway was strongly and safely constructed, and furnished an easy and safe means of entering and leaving said building; that the said gangway was put up for temporary purposes only, and was used during the construction of said Uuilding-and placing machinery therein; that the plank referred to in the complaint as having been placed against said gangway was not a part thereof, nor was it constructed or furnished by this corporation as a way of approach to said *186building, nor was the use thereof in any way authorized or approved by it. And it denies all the allegations of the second paragraph not admitted herein. III. That at the time referred to in the complaint, the defendant had not commenced business, and the building referred to, which consisted almost entirely of brick work, was being erected for the defendant by Robert McCarrell, an independent contractor,' who had agreed to do the work and receive a certain price therefor; that the defendant had no control or authority over the said Robert McCarrell or over any of his employees, or any of the appliances used by them; that the plank referred to in the complaint was not placed against the gangway by the defendant or by its orders, or for the use of any of its employees, but was placed there and was used by the said Robert McCarrell and his employees, and this defendant had no right to object to the use thereof by them. IV. This defendant admits that at the time stated in the complaint, the plaintiff was its employee, and it alleges that he was employed as night watchman, and it was his duty to watch and protect said building during the nighttime; that his duties did not require him to go on said plank; that besides the entrance by way of said gangway, there were others to said building, the doors opening directly from the ground, and all said approaches were easy and safe; that if the plaintiff undertook to approach said building by said plank, it was at his own risk.” V. Paragraph 5 sets up the defense of contributory negligence, and denies all the allegations of the complaint not specifically admitted.
At the close of plaintiff’s testimony, the defendant made a motion for nonsuit on the ground that there was no testimony to sustain the allegations of negligence, and the practical question presented by the exceptions is whether there was error in granting the order of nonsuit on the ground that there was an entire failure of such testimony. In 16 A. & E. Enc. of Law, 389, actionable negligence is defined as “the inadvertent failure of a legally responsible person to use ordinary care under the circumstances, in observing or *187, performing a non-contractual duty, implied by law, which failure is the proximate cause of injury to a person to whom the duty is due.” The question of negligence is to be determined by the facts of the particular case. In this case the testimony discloses the following facts: i. The plank was not a part of the appliances provided by the defendant, but was placed against the gangway by an independent contractor, for his use in constructing his part of the work on the building. 2. The appliances furnished by the defendant were safe and suitable. 3. The plank was not used from necessity, but for mere convenience. 4. The appliances were for a temporary purpose. 5. The plank was in no way .concealed. 6. It was the duty of the independent contractor to remove the appliances used by him, but even if it was the duty of the defendant to remove them, there is no testimony showing that they were allowed to- remain an unreasonable length of time.'
We fail to discover in the testimony any facts showing a lack of ordinary care on the part of the defendant, and, therefore, dissent from the opinion of Mr. Justice Pope.